Citation Nr: 0820521	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to payment of non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1941 to 
September 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran served during World War II.

2.  At the time of her application, the appellant's income 
exceeded the maximum annual pension rate for improved death 
pension benefits for a surviving spouse with no dependents.


CONCLUSION OF LAW

The income limitation requirements for entitlement to non-
service-connected improved death pension benefits for the 
period subject to appeal were not met.  38 U.S.C.A. §§ 1503, 
1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2, 3.3, 3.23, 
3.271, 3.272 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claim for improved 
death pension benefits has been accomplished.  Through the 
May 2006 decision letter, the RO notified the appellant and 
her representative of the information and evidence needed to 
substantiate the claim.  She was informed as to the income 
limit for a surviving spouse with no dependents seeking death 
pension benefits.  She was informed of how to submit 
additional information to verify or indicate changes in 
income or family medical expenses, and was provided the forms 
for doing so.  She demonstrated actual knowledge of this 
notice by submitting evidence of medical expenses in December 
2006, but this evidence substantiated medical expenses far 
short of what was indicated in her January 2006 application 
for benefits.  She was provided notice of what information 
and evidence was required to substantiate her claim, and that 
it was her role under the facts of the case to provide 
information and evidence regarding such expenses, and she 
demonstrated actual knowledge in responding to such notice.  
She has been provided a meaningful opportunity for 
participation in her claim and has demonstrated actual 
knowledge of the requirements for substantiating her claim.  
Thus, any deficiency with respect to VCAA notice in this 
matter is non-prejudicial harmless error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Although the 
notice was not provided before the RO initially adjudicated 
the appellant's claim, the claim was properly re-adjudicated 
in October 2007, after such notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service information was 
already obtained and associated with the claims file.  For 
improved death pension purposes, the appellant submitted her 
income and expenses information in January 2006 and December 
2006.  There is no indication that further information or 
evidence is available to support the claim.

II. Analysis

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j).  Death pension is a 
benefit payable by VA to a veteran's surviving spouse of a 
veteran as the result of a veteran's nonservice-connected 
death.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. 
§ 3.3(b)(4) (2007).  Basic entitlement to death pension 
exists if the veteran was a veteran of a period war who had 
qualifying wartime service or was a veteran of a period of 
war who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service-
connected disability.

Qualifying wartime service is that service specified in 
38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) and means 
that the veteran served in the active military, naval or air 
service:  (1) for ninety days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of ninety consecutive days or more and such period 
began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  

World War II is included in the qualifying periods of war.  
World War II is the period beginning on December 7, 1941, and 
ending on December 21, 1946.  38 U.S.C.A. § 101(8) (West 
2002); 38 C.F.R. § 3.2(d) (2007).  Accordingly, the veteran's 
service was during World War II, and the appellant is the 
surviving spouse of a veteran who had qualifying wartime 
service.

Payments of death pension benefits are based on the surviving 
spouse's income.  Payments of these pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 
3.24 (2007).  In determining annual income, all payments of 
any kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2007).  Social 
Security Administration (SSA) benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Certain medical expenses may 
be excluded from a surviving spouse's income to the extent 
they were paid.  See 38 C.F.R. § 3.272(g).

The maximum annual pension rate (MAPR), specified in 
38 C.F.R. § 3.23, is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  See 38 C.F.R. § 3.21 (2007).  
The MAPR is the amount of annual income that the surviving 
spouse must not exceed in order to receive death pension 
payments.  It is adjusted from year to year and, at the time 
of receipt of the appellant's application for benefits, the 
MAPR for a surviving spouse with no children was $7,094.
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Information received from the appellant and SSA reveals that 
the appellant was in receipt of SSA disability benefits in 
the monthly amount of $751 at the time of her application.  
The appellant reported no other income and there is no 
indication that she receives any other income.  Based on the 
SSA benefits, the appellant had an annual income of $9,012.

Supplementary medical insurance premiums, in the amount of 
$88, are deducted monthly from the appellant's SSA benefits.  
Thus, an amount of $1,056 may be excluded from the 
appellant's income.  However, only the medical expenses 
exceeding 5 percent of the MAPR are excludable.  38 C.F.R. 
§ 3.272(g)(2)(iii).  Consequently, an amount of $354 is 
subtracted from the amount of medical expenses.

In her application and a December 2006 statement, the 
appellant identified unreimbursed medical expenses.  
Submitted receipts for prescription drugs from the Arcola 
Apothecary totaled an annual amount of $71.  The appellant 
listed the same annual expense in her January 2006 
application as totaling $1,920.  Such a significantly higher 
amount is not supported by the record.  This has detracted 
from the appellant's credibility in connection with her claim 
for benefits.  The appellant listed significant additional 
annual medical expenses due to services from R.N.A, M.D., 
K.J., M.D., the Filipiak Chiropractic Center, and the 
Illinois Eye Express.  Although she listed the amount of 
expenses, the appellant did not provide further information 
regarding the expenses that was requested by the RO.  Thus, 
the alleged expenses may not be considered as an exclusion to 
income.  The appellant also listed mortgage and car insurance 
expenses.  However, those types of expenses are not medical 
in nature and do not otherwise constitute excludable income.

Using the figures set forth above, the appellant's annualized 
countable income for death pension purposes for calendar year 
2006 was $8,239.  This amount exceeds $7,094, which was the 
applicable MAPR at the time of her application.

Accordingly, the Board must conclude that the preponderance 
of the evidence demonstrates that the appellant did not 
satisfy the threshold income limit for eligibility to receive 
improved death pension benefits.  The appellant is free to 
reapply for death pension benefits at any future time.  
However, in support of any new claim, she must accurately 
report her current income and any medical or other expenses 
that would be excluded from income.

In pursuing her claim, the appellant has contended that she 
should receive a VA pension because the veteran was in 
receipt of pension payments at the time of his death in 
January 1997.  The appellant is advised that the disability 
pension benefits the veteran received were a different type 
of VA pension benefit, and are awarded based on different 
criteria than the improved death pension benefits at issue in 
this case.  

As the preponderance of the evidence is against the claim for 
non-service-connected death pension benefits, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to payment of non-service-connected improved 
death pension benefits is denied based on excessive income.



____________________________________________
STEPHEN L. HIGGS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


